Case 1:20-cv-00229-HYJ-RSK ECF No. 27, PageID.188 Filed 07/10/20 Page 1 of 12




                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF MICHIGAN
                                     SOUTHERN DIVISION

HERITAGE GUITAR, INC.,                            Case No. 20-cv-229

         Plaintiff,                               Honorable Janet T. Neff

v.                                                Magistrate Judge Ray Kent

GIBSON BRANDS, INC.,

         Defendant.


                                   PARTIES’ JOINT NOTICE

         Plaintiff Heritage Guitar, Inc. (“Heritage”) and Gibson Brands, Inc. (“Gibson”) submit

this Joint Notice pursuant to the Court’s Order dated May 28, 2020, which directed the parties to

“set[] forth for each ground for dismissal or transfer: (1) the issues that have been resolved

based on the underlying facts and authority; and (2) each issue that remains in dispute, along

with a brief statement of the parties’ positions.” (ECF No. 24.) On June 26, 2020, the parties

conferred to discuss issues that could be resolved without the Court’s participation. The parties

were unable to resolve any disputes.

         Below are the issues that remain in dispute along with brief statements submitted by the

parties. All references to the “1991 Settlement Agreement” refer to the agreement the parties

entered into on August 29, 1991. (ECF No. 22.)

I.       MOTION TO DISMISS

COUNT I (Declaratory Judgment that Heritage Has Not Breached the 1991 Settlement
Agreement)

Gibson’s Argument

     •   Court should not exercise discretionary jurisdiction over Declaratory Judgment because
         Heritage did not comply with the condition precedent in the 1991 Settlement Agreement
Case 1:20-cv-00229-HYJ-RSK ECF No. 27, PageID.189 Filed 07/10/20 Page 2 of 12




       before filing suit, i.e.,                          . See Settlement Agreement at~ 14.)
       Specifically, H ~ d id not comply with the               cure provision in the paiiies'
       contract, as the -        cure period did not end until Mai·ch 21, 2020--eight days after
       Heritage filed its Complaint. See Am. Speedy Printing Centers, Inc. v. AM Mktg., Inc., 69
       F. App'x 692, 701 (6th Cir. 2003) ("Accordingly, under the plain language of the
       franchise agreement, until the agreement was tenninated according to its explicit tenns
       (30-day's notice and an opportunity to cure), AM Mai·keting was not an unauthorized
       user.")). In addition, no case or controversy, required by the Decl- ·ato1 Judgment Act,
       has ai·isen as Gibson could not sue for breach of contract until the         cure provision
       had accm ed. Heritage 's Declai·ato1y Judgment Complaint is simply an attempt to fornm
       shop. See Encore Furniture Thrifts & More, LLC v. Doubletap, Inc. , 281 F. Supp. 3d
       665 , 668 (M.D. Tenn. 2017) ("A plaintiff who files a declarato1y judgment action does
       not have a right to the fornm of his choosing.")

   •   Fmi hennore, Heritage's claims for invalidation, cancellation, laches, waiver, estoppel,
       and acquiescence fail as a matter of law because




Heritage 's Response

   •   The -       cure provision does not apply to Heritage's complaint because Heritage's
       complaint does not include any cause of action for breach of contract or any allegation
       that Gibson violated the 1991 Settlement Agreement. (See Settlement Agreement~ 14.)
       To the contra1y , Heritage merely seeks a declai·ation that Heritage itself has not breached
       the 1991 Settlement Agreement. Attempting to apply the notice and cure provision here is
       nonsensical; there is nothing under the 1991 Settlement Agreement to cure. By its own
       tenns, the notice of breach and cure provision does not apply. The cases cited by Gibson
       do not hold othe1w ise.

   •   Moreover, a condition precedent "is an event, not certain to occur, which must occur ...
       before perfo1m ance under a contract becomes due." Restatement (Second) of Contracts
       § 224 (1981). The 1991 Settlement Agreement does not contain a condition precedent
       because providing Gibson the opportunity to cure some non-alleged violation is not
       something that must occur before perfo1mance under the 1991 Settlement Agreement
       becomes due.

           o Even if it were, "conditions precedent ai·e disfavored by the law and contract
             provisions will be construed as conditions precedent only if the paiiies plainly so
             intend." 4218868 Canada, Inc. v. Kwasny, 654 F. App'x 727, 734 (6th Cir. 2016)
             (summaiy order).




                                                2
Case 1:20-cv-00229-HYJ-RSK ECF No. 27, PageID.190 Filed 07/10/20 Page 3 of 12




          o The parties’ intent to draft a condition precedent cannot be found anywhere in the
            1991 Settlement Agreement. See, e.g., Hypergraphics Press. Inc. v. Cengage
            Learning, Inc., 2009 WL 972823, at *3 (N.D. Ill. Apr. 8, 2009) (“[I]n order for
            notice and opportunity to cure to be a condition precedent to filing suit on the
            claim, the contract must so state.”).

   •   Even if the Settlement Agreement could be interpreted as requiring Heritage to provide
       Gibson notice and          to cure some non-alleged breach of contract, compelling
       compliance with such a requirement here is improper because it would have been futile
       for Heritage to ask Gibson to “cure.”

          o On May 24, 2019, Gibson explicitly threatened to sue Heritage for trademark
            infringement in the Central District of California and attached a draft complaint.
            Heritage and Gibson had previously exchanged correspondence, including on
            February 6, 2019 and May 1, 2019, and also met in person to discuss Gibson’s
            claims. Nothing was resolved, and on February 20, 2020, Gibson sent a further
            cease and desist letter and gave Heritage a deadline of March 5 before it would
            seek remedies against Heritage.

          o The only “cure” available would have been for Gibson to stop threatening
            Heritage with litigation, which Gibson already had refused to do for nearly a year.
            Thus, any further “notice” would have been a “useless” act. See, e.g., Wolff &
            Munier, Inc. v. Whiting-Turner Contracting Co., 946 F.2d 1003, 1009 (2d Cir.
            1991) (“[S]trict adherence to the [s]ubcontract’s two-day cure provision would
            have been a useless act.”) (internal quotation marks omitted); L.K. Comstock &
            Co. v. United Eng’rs & Constructors Inc., 880 F.2d 219, 232 (9th Cir. 1989)
            (compliance with a two-day notice provision is not required where it would
            amount to a “useless gesture”); Craddock v. Greenhut Constr. Co., Inc., 423 F.2d
            111, 115 (5th Cir. 1970) (contractual condition excused where it “was a useless
            gesture”).

   •   The single case Gibson cites in support of its argument that the notice and cure provision
       is a condition precedent, American Speedy Printing Centers, has nothing to do with
       conditions precedent. 69 F. App’x at 701. In that case, the notice and cure provision did
       not constitute a condition precedent to a party’s right to sue, and the case has nothing to
       do with the issues before the Court.

   •   Gibson’s argument that there is no case or controversy as required by the Declaratory
       Judgment Act is is contradicted by Gibson’s own conduct.

          o The “actual controversy” requirement under the Declaratory Judgment Act is
            coextensive with Article III’s case or controversy requirement, see, e.g., Petter
            Invs., Inc. v. Hydro Engineering, Inc., 828 F. Supp. 2d 924, 932 (W.D. Mich.
            2011), and the proper inquiry “is whether the facts alleged, under all the
            circumstances, show that there is a substantial controversy, between parties
            having adverse legal interests, of sufficient immediacy and reality to warrant the


                                                3
Case 1:20-cv-00229-HYJ-RSK ECF No. 27, PageID.191 Filed 07/10/20 Page 4 of 12




               issuance of a declarato1y judgment," Medimmune, Inc. v. Genentech, Inc., 549
               U.S. 118, 127 (2007) (internal quotation marks omitted).

           o   Under Medimmune, a reasonable apprehension of suit se1ves as a basis for a valid
               Alticle III controversy. See Michigan v. M22 LLC, 2017 WL 1420007, at *2
               (W.D. Mich. Apr. 21 , 2017). Here, there can be no doubt that Heritage possessed
               a reasonable apprehension of suit-Gibson explicitly threatened to sue Heritage in
               the Central District of California, attached a draft complaint, and later gave
               Heritage a deadline for "compliance."

COUNT II (Declaratory Judgment of Non-Infringement of the '606 Mark)

Gibson's AI·gument

   •   Comt should not exercise discretionaiy jmisdiction over Declai·ato1y Judgment because
       Heritage did not comply with the condition precedent in the 1991 Settlement Agreement
       before filing suit, i.e., the -  cm e provision thus claim is not ripe. (See Settlement
       Agreement at ,i 14.) Heritage's Declarato1y Judgment Complaint is simply a publicity
       stunt and an attempt to fomm shop. See Gibson 's Response to Count I, which Gibson
       reasse1ts here.

Heritage 's Response

   •   See Heritage 's Response to Count I, which Heritage reasserts here.

COUNT III (Declaratory Judgment of No Dilution of the '606 Mark)

Gibson 's AI·gument

   •   See Gibson 's Response to Count II, which Gibson reasse1t s here.

Heritage 's Response

   •   See Heritage 's Response to Count I, which Heritage reasserts here.

COUNT IV (Declaratory Judgment of Invalidity and Unenforceability of the '606 Mark)

Gibson's AI·gument

   •   See Gibson 's Response to Count I, which Gibson reasse1t s here. Gibson 's ES Body
       Sha e Design® trademai·k .S. Reg. No. 2007277 was obvious! one of the marks



       series (a representative o which is attached as Exhibit A-4 ."      Similai·l   Gibson 's Les
       Paul Body Shape Design® (U.S. Reg. No. 1782606) is                                 of the


                                               4
Case 1:20-cv-00229-HYJ-RSK ECF No. 27, PageID.192 Filed 07/10/20 Page 5 of 12




       S ttl     tA         tth t t t        1       t   1




Heritage 's Response




   •   As the Supreme Com1 ve1y recently declared, "liability for trademark infringement turns
       on marketplace realities that can change dramatically from year to year." Lucky Brand
       Dungarees v. Marcel Fashions Group, Inc., 2020 WL 247020 (U.S . May 14, 2020). The
       1991 Agreement cannot an d does not bar Heritage from raising challenges to Gibson 's
       trademarks on bases that did not exist at the time the 1991 Agreement was signed.

COUNT V (Declaratory Judgment of Non-Infringement of the '277 Mark)

Gibson's Argument

   •   See Gibson's Response to Count II, which Gibson reasse1i s here.

Heritage 's Response

   •   See Heritage 's Response to Count I, which Heritage reasse1is here.

COUNT VI (Declaratory Judgment of No Dilution of the '277 Mark)

Gibson's Argument

   •   See Gibson's Response to Count II, which Gibson reasse1i s here.

Heritage 's Response

   •   See Heritage 's Response to Count I, which Heritage reasse1is here.



                                                 5
Case 1:20-cv-00229-HYJ-RSK ECF No. 27, PageID.193 Filed 07/10/20 Page 6 of 12




COUNT VII (Declaratory Judgment of Invalidity and Unenforceability of the '277 Mark)

Gibson's Argument

   •   See Gibson's Response to Count IV, which Gibson reasse1is here.

Heritage 's Response

   •   See Heritage 's Response to Count IV, which Heritage reasse1is here.

COUNT VIII (Cancellation of Registrations)

Gibson's Argument

   •   See Gibson's Response to Count IV, which Gibson reasse1is here.

Heritage 's Response

   •   See Heritage 's Response to Count IV, which Heritage reasse1is here.

COUNT IX (Declaratory Judgment of Unenforceability of the Asserted Trademarks Due to
Laches)

Gibson's Argument

   •   Heritage 's laches claim fail as a matter of law because
                                       See Gibson's Response to Count I, which Gibson reasse1is
       here.

Heritage 's Response

   •   Herita e 's claim for laches is not covered b


                                                           See Pennsylvania Life Ins. Co. v.
       City of River Rouge, 676 F. Supp. 2d 575, 582 (E.D. Mich. 2009) (explaining the
       difference between a waiver and the doctrine oflaches).

COUNT X (Estoppel)

Gibson's Argument

   •   Heritage 's claims for estoppel fail as a matter oflaw because Heritage waived that claims
       in the 1991 Settlement Agreement. See Gibson's Response to Count I, which Gibson
       reasselis here.



                                                 6
Case 1:20-cv-00229-HYJ-RSK ECF No. 27, PageID.194 Filed 07/10/20 Page 7 of 12




Heritage 's Response

   •   - erita e 's claim for estoppel is not covered by
                     Heritage's estoppel argument is not based on the fact that nearly 30 years
         ave passea since the parties signed the Settlement A ·eement, but rather on the fact that
       b            the Settlement A ·eement itself



           0




               Gibson's representations and inaction to its detriment.

           o   fu reliance on Gibson's representations and inaction, Heritage has continued to
               conduct its business b manufacturing, branding, and selling guitars _
                                                 to customers under the belief that those designs
               were non-infringing and complied with the Settlement Agreement.

COUNT XI (Acquiescence)

Gibson's Argument

   •   Heritage 's claims for acquiescence fail as a matter of law because
                                                   See Gibson 's Response to Count I, which
       Gibson reasse1is here.

Heritage 's Response

   •   ~ claim         for acquiescence is not covered by
       -         · Heritage's acquiescence argument is not based on the fact that nearly 30
       years have assed since the a1i ies si ed the Settlement A reement but rather on the
       fact that


   •



COUNT XII (Waiver)

Gibson's Argument



                                                7
Case 1:20-cv-00229-HYJ-RSK ECF No. 27, PageID.195 Filed 07/10/20 Page 8 of 12




      •   Heritage 's claims for waiver fail as a matter of law because Heritage waived those claims
          in the 1991 Settlement Agreement. See Gibson 's Response to Count I, which Gibson
          reasse11s here.

Heritage 's Response

      •   Heritage 's claim for waiver is not covered b
          Heritage 's waiver ar ument is not based on




      •


          rights it has to enforce the Asserted Marks against Heritage.

II.       MOTION TO TRANSFER

Gibson's Argument

      •   "A plaintiff who files a declarato1y judgment action does not have a right to the fornm of
          his choosing." Encore Furniture Thrifts & More, LLC v. Doubletap, Inc., 281 F. Supp.
          3d 665 , 668 (M.D. Tenn. 201 7). In reviewing a motion to transfer, the com1 balances
          case-specific factors, including the private interests of the pai1ies and public-interest
          concerns, such as systemic integrity and fairness, which come under the mbric of
          "interests of justice." See Sack/ow v. Saks Inc., 377 F. Supp. 3d 870, 877 (M.D. Tenn.
          201 9); see also Moore v. Rohm & Haas Co., 446 F.3d 643, 647 n.1 (6th Cir. 2006).
          "Private interests include: (1) the location of willing and unwilling witnesses; (2) the
          residence of the pa11ies; (3) the location of sources of proof; (4) the location of the events
          that gave rise to the dispute; (5) systemic integrity and fairness; and (6) the plaintiffs
          choice of fomm." Id. "Public interests include the enforceability of the judgment,
          practical considerations affecting trial management, docket congestion, local interest in
          deciding local controversies at home, public policies of the fora, and familiai·ity of the
          trial judge with the applicable state law." Id.

      •   The private and public factors we~ a nsfer because: (1) Nashville is more
          convenient for non-pai1y witness _                     , Gibson's signato1y to the 1991
          Settlement Agreement; (2) more relevant documents ai·e located in Nashville;
          (3) Heritage is not a natural plaintiff, so its choice of fomm i ~4) the
          Tennessee courts have an interest in resolving this matter as _                         , and
          Gibson is the natural plaintiff that resides in Nashville and (5) the parties agreed that the




                                                    8
Case 1:20-cv-00229-HYJ-RSK ECF No. 27, PageID.196 Filed 07/10/20 Page 9 of 12




                                                          law . (See Settlement Agreement at ,i,i
       7, 10, 22.)

   •   While Heritage is a resident of Michigan, it is not a natural plaintiff; thus, its choice of
       fornm is given less weight. See Cincinnati Ins. Co. v. O'Lea,y Paint Co., 676 F. Supp. 2d
       623 , 631 (W.D. Mich. 2009) ("Although plaintiff's choice of fonnn is ordinarily entitled
       to some deference, it should cany less weight in a declarato1y judgment action.").

   •   The location of events th at gave rise to the dispute is an "impo1iant factor" in resolving a
       motion to transfer venue. See Sacklow v. Saks Inc. , 377 F. Supp. 3d 870, 879 (M.D.
       Tenn. 2019); see also Oakley v. Remy Int'!, Inc., No. 2:09-0107, 2010 WL 503125, at *5
       (M.D. Tenn. Feb. 5, 2010) ("A fundamental principle guiding the Comi's analysis of a
       motion to transfer is that litigation should proceed in that place where the case finds its
       center of gravity.") (citation omitted). The present lawsuit involves a 1991 Settlement
       Agreement that arose from litigating in Tennessee involving allegations of infringement
       concerning a Tennessee Company's (Gibson) Intellectual Prope1iy. Gibson is still
       located in Tennessee, an d its witnesses and non-paiiy witnesses are located there.
       Fmihen nore, Gibson makes guitar and guitai· products in its facto1y in Nashville,
       Tennessee.

   •   It is undisputed that the 1991 Settlemen ~nt will be exainined under -
       law; therefore; it is preferable to have a-         comi apply its law to this case. See
       Crate v. Falconhead Capital, LLC, No. 5:08CV390, 2008 WL 11383520, at *2 (N.D.
       Ohio June 19, 2008) ("the paities ' letter agreement contains a New York choice of law
       provision. Having elected to invoke the benefits of New York law for resolving disputes
       under the contract, 'there is obviously much to be said in favor of letting such disputes be
       resolved in [that state]. "')

Heritage 's Response

   •   Gibson only identifies a single non-paiiy witness- Gibson's                     - but has
       done nothing else to sustain its significant burden of proof on this issue. "The paiiy
       seeking transfer may not simply claim that transfer to another fornm would be more
       convenient for the witnesses. Rather, it must show that the witnesses will not attend or
       will be severely inconvenienced if the case proceeds in the fornm district." Waal v. AFS
       Techs., Inc., 2014 WL 1347794, at *7 (W.D. Mich. Apr. 4, 2014) (internal quotation
       marks 01nitted).

           o   The paiiy asserting witness inconvenience "has the burden to proffer, by affidavit
               or othe1wise, sufficient details respecting the witnesses and their potential
               testimony to enable the comi to assess the materiality of evidence and the degree
               of inconvenience." Rinks v. Hocking, 2011 WL 691242, at *3 (W.D. Mich. Feb.
               16, 2011) (internal quotation mai·ks 01nitted). Gibson will not be able to make
               such paiticulai·ized showings, includi n ~ testimony is impo1iant
               to the resolution of this case, whether ~                  attend or be severely




                                                 9
Case 1:20-cv-00229-HYJ-RSK ECF No. 27, PageID.197 Filed 07/10/20 Page 10 of 12




              inconvenienced if the case proceeds in Michigan, or why Gibson cannot merely
              take            testimony in a deposition.

          o Additionally, Gibson previously sent Heritage a cease and desist letter and draft
            complaint threatening to bring suit in the Northern District of California. Having
            itself threatened to sue in California, Gibson cannot be heard to claim that the
            only convenient place to litigate this dispute is in Tennessee.

          o Moreover, there are numerous potential party and non-party fact witnesses for
            whom Michigan is the more convenient forum. The below is a nonexhaustive list
            of potential witnesses that Heritage may supplement in the future:

                     (1) Jim Deurloo – one of the founders of Heritage who still works at
                      Heritage today, and one of the few individuals who would have been
                      involved in decisions about the design of Heritage’s guitars over the years
                      (based in Michigan);
                     (2) Jeff Nicholson – current owner of Heritage (based in Michigan);
                     (3) Marvin Lamb – one of the founders of Heritage who worked at
                      Heritage when the 1991 Settlement Agreement was negotiated (based in
                      Michigan);
                     (4) Ron Howard – former marketing specialist who worked at Heritage
                      from 2016-19 (based in Michigan);
                     (5) A representative from Rhino Media, a marketing agency for Heritage
                      (based in Michigan).

   •   Transfer to Tennessee would make testifying significantly less convenient for these
       witnesses. A court should deny a motion to transfer venue if the transfer would simply
       shift the inconvenience from one party to the other. Van Dusen v. Barrack, 376 U.S. 612,
       645-46 (1964) (“Section 1404(a) provides for transfer to a more convenient forum, not to
       forum likely to prove equally convenient or inconvenient.”). Therefore, this factor
       substantially weighs against transfer.

   •   Gibson’s claim that “more relevant documents are located in Nashville” is both
       unfounded (the parties have not even begun discovery) and likely untrue (the nexus of
       this case is in Michigan, where Heritage resides and where Gibson directed its cease and
       desist letters). In any event, “The advent of modern technology, including photocopying,
       scanning, and electronic document production, has deprived this factor of most of its
       practical or legal weight.” Rinks, 2011 WL 691242, at *3. So this factor does not weigh
       in favor of transfer either.

   •   As Gibson itself concedes, even in a declaratory judgment, a plaintiff’s choice is still
       entitled to some weight. See Cincinnati Ins. Co., 676 F. Supp. 2d at 631.

   •   Nothing in the 1991 Settlement Agreement makes Tennessee an exclusive forum.




                                                10
Case 1:20-cv-00229-HYJ-RSK ECF No. 27, PageID.198 Filed 07/10/20 Page 11 of 12




              o The parties knew how to draft a provision that provides for exclusive jurisdiction
                if that is what they meant. (See 1991 Settlement Agreement Ex. F.) That is not
                what the parties meant or said here. See, e.g., 679637 Ontario Ltd. v. Alpine Sign
                & Printer Supply, Inc., 218 F. Supp. 3d 572, 577 (E.D. Mich. 2016) (“An
                agreement conferring jurisdiction in one forum will not be interpreted as
                excluding jurisdiction elsewhere unless it contains specific language of
                exclusion.”) (alterations and internal quotation marks omitted).

              o Gibson itself acknowledged this when it threatened to bring suit in the Northern
                District of California.

              o Moreover, in the absence of any complex legal issues, the necessity for a
                Michigan district court to apply another state’s law would not be a weighty factor
                anyway. See, e.g., Waal, 2014 WL 1347794, at *8 (“[W]here the law in question
                is neither complex nor unsettled, the interests of justice remain neutral between
                competing courts.”) (internal quotation marks omitted).

III.       Stipulated Proposed Briefing Schedule

       •   If the Court determines further briefing is necessary, the parties propose the following
           schedule: Gibson will have twenty (20) days from date of the Order to submit its brief;
           Heritage will have twenty (20) days to respond; and Gibson have seven (7) days to file a
           reply.


Respectfully submitted,


Dated: July 9, 2020                             Attorneys for Plaintiff

                                                VARNUM LLP
                                                By: /s/ Bryan R. Walters
                                                Bryan R. Walters (P58050)
                                                Business Address, Telephone, and E-mail:
                                                P.O. Box 352
                                                Grand Rapids, MI 49501-0352
                                                616/336-6000
                                                brwalters@varnumlaw.com

                                                 and

                                                 Mark G. Matuschak
                                                 Vinita Ferrera
                                                 Allyson Slater
                                                 WILMER CUTLER PICKERING HALE AND DORR LLP
                                                 60 State Street



                                                  11
Case 1:20-cv-00229-HYJ-RSK ECF No. 27, PageID.199 Filed 07/10/20 Page 12 of 12




                                    Boston, MA 02109
                                    (617) 526-6559 (t)
                                    (617) 526-5000 (f)
                                    Mark.matuschak@wilmerhale.com

                                    Jared D. Hoffman
                                    WILMER CUTLER PICKERING HALE AND DORR LLP
                                    7 World Trade Center
                                    250 Greenwich Street
                                    New York, NY 10007

                                    Attorneys for Defendant

                                    BATES & BATES, LLC
                                     By: /s/ Kurt Schuettinger
                                     Andrea E. Bates
                                     Pro Hac Vice
                                     Kurt Schuettinger
                                     Pro Hac Vice
                                     Bates & Bates, LLC
                                     1890 Marietta Boulevard NW
                                     Atlanta, Georgia 30318
                                     Telephone: (404) 228-7439
                                     Facsimile: (404) 963-6231
                                     abates@bates-bates.com
                                     kschuettinger@bates-bates.com

                                    and

                                    Steven Susser
                                    Carlson, Gaskey & Olds, P.C.
                                    400 W Maple Road, Ste 350
                                    Birmingham, MI 48009
                                    (248) 283-0734
                                    ssusser@cgolaw.com




                                      12
